Citation Nr: 1641459	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-09 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda, to include as secondary to direct Agent Orange exposure.

2.  Entitlement to service connection for skin cancer in arms, claimed as secondary to direct Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus type II, claimed as secondary to direct Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy, left upper extremity, claimed as secondary to direct Agent Orange exposure.

5.  Entitlement to service connection for right upper extremity, peripheral neuropathy, claimed as secondary to direct Agent Orange exposure.

6.  Entitlement to service connection for left lower extremity, peripheral neuropathy, claimed as secondary to direct Agent Orange exposure.

7.  Entitlement to service connection for right lower extremity, peripheral neuropathy, claimed as secondary to direct Agent Orange exposure.

8.  Entitlement to service connection for erectile dysfunction, claimed as secondary to direct Agent Orange exposure.

9.  Entitlement to service connection for infertility, claimed as secondary to direct Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied all of the claims listed on the title page of this decision, along with service connection for bilateral hearing loss.  

In a rating decision dated in February 2014 the RO granted service connection for bilateral hearing loss with a rating of 10 percent effective July 21, 2009.  The Veteran promptly appealed for a higher initial rating, and in December 2015 the RO issued a statement of the case (SOC).  The Veteran did not submit a substantive appeal/file a Form 9 after the December 2015 SOC.  The benefit sought, namely service connection for hearing loss, having been granted, that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not serve in Vietnam (or any other overseas theater) during the Vietnam era, so exposure to Agent Orange/herbicides under 38 C.F.R. § 3.307(a)(6)(iii), (iv) or (v) may not be presumed.  However, he contends that he was directly exposed, stateside, to Agent Orange/herbicides while stationed at Fort Bragg, North Carolina, and maintains that his skin disorders, diabetes mellitus, peripheral neuropathy, erectile dysfunction, and infertility are due to this exposure.  See June 2009 claim for service connection and July 2009 statement from Veteran.  He explains that during his tour of duty deforestation tests were being conducted at Fort Bragg with different herbicides for use in Vietnam and other locations, and specifically recalls the containers in which it was kept and his unit.  He adds that he worked in the chemically deforested areas cleaning the land of the debris and building airstrips for small aircraft.

Medical records confirm that the Veteran suffers from diabetes mellitus, peripheral neuropathy, skin problems, which can be presumed to be related to Agent Orange depending on the type of condition.  See 38 C.F.R. § 3.309.  Remand for further action pursuant to the VBA Manual M21-1, IV.ii.1.H.7.a. is accordingly warranted.  Additionally, although not among the disorders listed at 38 C.F.R. § 3.309(e), the issues of service connection for erectile dysfunction and infertility are remanded as intertwined with the claim of service connection for diabetes mellitus.

On remand VA treatment records dated after February 2000 should be associated with the claims file, and the Veteran should be asked to identify any outstanding private treatment records referable to his claims for service connection.  

The Board will point out an aspect of the case that has historically been problematic.  When the Veteran originally filed unrelated service connection claims in 1999, it was thought his service treatment records (STRs) were destroyed in a fire.  In August 2010, the National Personnel Records Center (NPRC) confirmed that some of the Veteran's STRs were indeed fire-related.  However, the NPRC did end up obtaining some STRs that were located at Womack Army Medical Center (AMC).  This is because the Veteran was hospitalized for 12 days for treatment for poison ivy.  Throughout the appeal, the RO treated the Veteran's STRs as fire-related and did not refer to them.  When the RO issued the December 2015 SOC for the unrelated hearing loss claim, the existence of the STRs were finally noted.  On remand, when reconsidering the case, the existing STRs should be considered for these nine issues on appeal as well.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct any development set forth in VBA Manual M21-1, IV.ii.1.H.7.a. in connection with the Veteran's assertions of herbicide use at Fort Bragg, North Carolina.

2.  Send a letter to the Veteran asking him to identify the source/location of any private treatment records referable to his skin problems, diabetes mellitus, peripheral neuropathy, erectile dysfunction and infertility, and then take steps to obtain those records.  Associate any located records with the claims file.  

3.  Update the record to include all of the Veteran's VA medical records dated after February 2000 with the claims file.

4.  Conduct any other development that becomes warranted after the completion of the above three directives.

5.  Finally, re-adjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  In doing so, consider the Veteran's STRs that were obtained from Womack AMC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

